MARSHALL, C. J.
Section 8577, General Code, has application only to the identical property which comes to an intestate from a former deceased husband or wife and has no application to property acquired by such intestate after the death of such former deceased husband or wife even though such property is purchased from the proceeds of property coming" from such former deceased husband or wife or is the increase of accumulations of such property.
(Day, Allen, Kinkade, Robinson, Jones and Matthias, JJ., concur.)